 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Camp Baumann Buses,Inc. and V.S. Buses, Inc.andTransportWorkers Union,Local 252,AFL-CIO;Amalgamated Associa-tion of Street,Electric and Motor Coach Employees of Amer-ica,Local Division1511, AFL-CIO;Employees Welfare Com-mittee of Camp Baumann Buses,Inc. and V.S. Buses, Inc.Case No. A0-55.May 15, 1963ADVISORY OPINIONThis is a petition filed by Camp Baumann Buses, Inc., and V.S.Buses, Inc., herein called the Employer, for an Advisory Opinion inconformity with Sections 102.98 and 102.99 of the Board's Rules andRegulations, Series 8, as amended.Thereafter, the Charging Partiesin a proceeding before the New York State Labor Relations Board,herein called NYSLRB, filed a "Memorandum of Law in Reply to[Employer's] Memorandum" urging the Board to issue an AdvisoryOpinion declining to assert jurisdiction over the Employer.In pertinent part, the petition and memorandum of law in replyallege as follows :1.The Employer, Transport Workers Union, Local 252 AFIs-CIO ;Amalgamated Association of Street, Electric and Motor Coach Em-ployees of America, Local Division 1511, AFL-CIO; EmployeesWelfare Committee of Camp Baumann Buses, Inc., and V.S. Buses,Inc., are parties to an unfair labor practice proceeding before theNYSLRB, Docket No. SU-25929.2.The Employer is engaged in the bus transportation business inand about Nassau County, Long Island, New York. Although itconsists of two separate bus corporations, the Employer functionsas a single integrated unit.The officers, directors, and stockholdersare identical.One garage, maintenance staff, and office service bothcorporations; and employees and equipment are used interchangeably.The Employer operates buses in Nassau County, New York, andderives its revenue from contracts with local school boards for thetransportation of schoolchildren.In addition thereto, a substan-tial portion of its income is obtained by the operation of buses forparochial schools, transportation of children to summer camps, andcharter trips which, from time to time, go out of the State of NewYork.The Employer's services are not available to the general pub-lic,nor does it perform any transportation services pursuant tofranchise.3.During the calendar year 1962, the Employer had a gross incomeof $574,014.During this period, the Employer purchased locally,within the State of New York, gasoline and oil, tubes and tires, andsupplies and parts valued at $83,707, all of which originated outsidethe State of New York.During the recent 3-month period between142 NLRB No. 79. CAMP BAUMANN BUSES, INC. AND V.S. BUSES, INC.649January 1, 1963, and March 25, 1963, such purchases of out-of-Stategasoline and oil, tubes and tires, and supplies and parts amounted to$17,124.Further, each year the Employer replaces 6 to 12 buseswith the purchase of new equipment in North Carolina.Thus, onJanuary 23, 1963, the Employer made capital expenditures in theamount of $53,550 for six new buses purchased in North Carolina.4.No findings with respect to the aforementioned commerce datahave been made by the NYSLRB.5.In contending that the Board should assert jurisdiction, theEmployer argues that it is either a transit enterprise whose opera-tions satisfy the standard for transit systems established inCharles-ton Transit Company,'or a nonretail business whose operations meetthe nonretail standard established inSiemons Mailing Service'Onthe other hand, the Charging Parties argue that the Employer is nota transit enterprise within the meaning ofCharlestonbut is a localbus company primarily engaged in the transportation of school chil-dren and that, under the precedent inRaybern Bus Service, Inc .3theBoard would not assert jurisdiction over the Employer herein.6.No proceedings involving the Employer herein are pending be-fore the Board.On the basis of the above, the Board' is of the opinion that:1.The Employer is engaged in the bus transportation business inand about Nassau County, Long Island, New York.2.As indicated above, the Employer's revenue is derived fromcontracts with local school boards for the transportation of school-children and, in addition, from the operation of buses for parochialschools, summer camps, and charter trips. Its services are not avail-able to the general public and are not performed pursuant to fran-chise.As the Employer is a local bus enterprise engaged essentiallyin transporting schoolchildren, we agree with the Charging Partiesthat theRaybernprecedent, involving a local bus transportationcompany whose operations were strikingly similar to those of theEmployer, is controlling and that the Board would decline jurisdic-tion herein.In declining jurisdiction in theRayberncase, the Boardfound, as we do here, that the bus company was an essentially localenterprise engaged primarily in aid of the State in the field of educa-tion and that it was not a transit enterprise within the meaning of'theCharlestoncase.While it may be that the Employer's operationsmight otherwise meet the Board's standards for transit systems or-for nonretail businesses, we reaffirm the principle of theRayberncase1123 NLRB 1296.122 NLRB 81, 85.128 NLRB 430.Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, the-Board has delegated its powers in connection with this case to a three-member panels[Chairman McCulloch and Members Rodgers and Leedom]. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it would not effectuate the. policies of the Act to assert jurisdic-tion over local bus transportation companies, such as the Employerherein, which are essentially local in character and which operateprimarily in aid of local communities and of the State in the fieldof education.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations present herein, the Board would not assert jurisdictionover the Employer's operations with respect to labor disputes cog-nizable under Sections 8, 9, and 10 of the Act.Montgomery Ward & Co., IncorporatedandFred W. WallaceTruck Drivers,Oil Drivers,Filling Station and Platform Work-ers' Union,Local 705, an affiliate of the International Brother.hood of Teamsters,Chauffeurs,Warehousemen and Helpersof AmericaandFred W.Wallace.Cases Nos..13-CA-4774 and13-CB-1193.May 16, 1963DECISION AND ORDEROn December 17, 1962, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report together with supporting briefs.The General Counsel filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel1 [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations 2 of the Trial Examiner.i TheRespondent Employer's request for oral argumentbefore the Board is hereby deniedas the record, the exceptions, and the briefs adequately present the issues and positions ofthe parties.2Member Rodgers, for the reasons set forth in his dissenting opinion inIsis PlumbingHeatingCo.,138 NLRB 716,would not require the payment of intereston the backpayaward provided for herein.142 NLRB No. 77.